DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/8/2020, 12/28/2021, 1/5/2022 have been considered by the examiner. 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim “a cleaning device” in claim 1.  According to applicant’s disclosure, “a cleaning device” may be interpreted as electromagnetic/electrostatic or heating device. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (PG Pub U.S 2010/0275968). 
8.	Regarding claim 1, Kaiser teaches a method of cleaning an obstruction from operating surfaces of an array of solar panels that produces a normal threshold level of electricity output (para 0078-0079, para 0082-0083 and 0087-0088), arranging the solar panels of the array into sections of solar panels (claim 9, para 0051-0059), and providing certain sections of solar panels with a cleaning device (para 0035, power supply for heating to remove obstruction reads on cleaning device) for removing an obstruction from those sections of solar panels (para 0052, 0054, and 0056): sensing the existence of an obstruction on all or a part of the operating surfaces of the array of solar panels (para 0078-0079, para 0082-0083 and 0087-0088); 
selecting a desired cleaning area within a selected cleaning section based primarily upon the obstruction locations (para 0052, 0054, and 0056; 0058-0059) and the obstruction size (para 0070-0071) within the selected cleaning section; selecting and activating a cleaning device at a selected cleaning location within the desired cleaning area (para 0052, 0054, 0056, 0073, 0078-0079, 0082-0083, and 0087-0088). 
9.	Since Kaiser teaches use of sensors to determine size of obstruction and since each panel may include its own sensor, it would be obvious to one of ordinary skill in the art to obtain different obstruction weights/sizes of different panels thus allowing sensing and evaluation of obstruction size difference, and then selecting cleaning sections and desired areas based on the obstruction size difference, and activating cleaning device at these locations based on obstruction size difference in order to address specific panels sequentially with heavier or lighter obstruction weights/sizes for effective operation of cleaning device and preventing damage to panels.     
10.	Since Kaiser teaches that it is known to incrementally and sequentially select and clean each of two groups of panels one at time (para 0052, 0054, and 0056) and since it is known to 
11.	Regarding claim 2, Kaiser teaches evaluating information regarding weather conditions (para 0094), weather forecasts (para 0091), date, time (para 0091-0094), and temperature (para 0090). 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714